DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 3/3/2021, with respect to claims 1-5 and 7-20, specifically concerning claims 1, 8 and 17, including the feature(s) of now cancelled claim 6, have been fully considered and after careful reconsideration, the examiner finds the applicant's arguments to be persuasive. In none of the figures or written description does Barsun, Lieber and/or Coleman clearly disclose a hatch coupled to the second housing component by a second latch assembly, nor would it be obvious to one of ordinary skill to combine with a separate reference to achieve this limitation. As such, the previous rejection of claims 1 and 16 has been withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
claim 1, i.e., “a hatch coupled to the second housing component by a second latch assembly,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 2-5 and 7 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
The specific teaching of claim 8, i.e. “a hatch coupled to the second housing component by a second latch assembly,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 9-16 depend, either directly or indirectly, from claim 8 and are therefore allowed for at least the same reasons.
The specific teaching of claim 17, i.e., “a hatch coupled to the second housing component by a second latch assembly,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 18-20 depend, either directly or indirectly, from claim 17 and are therefore allowed for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 9, 2021